Citation Nr: 0606244	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-34 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left wrist disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
September 1991.

This matter comes before the Board on appeal from decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Winston-Salem, North Carolina, that denied the 
benefits sought on appeal.  


A hearing was held in November 2004 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

The Board remanded the case to the RO for further 
development, in February 2005, via the Appeals Management 
Center (AMC), in Washington, DC.  The case has been returned 
to the Board for continuation of appellate review.  



FINDINGS OF FACT

1.  A left wrist disorder is manifested primarily by 
noncompensable limitation of motion in a joint affected by 
arthritis; there is no ankylosis of the wrist nor does the 
wrist exhibit nonunion of the radius or ulna.  

2.  A right ankle disorder is manifested primarily by no more 
than moderate limitation of motion of the joint; the ankle 
does not exhibit ankylosis.  



CONCLUSIONS OF LAW

1.  A rating higher than 10 percent for a left wrist disorder 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215, 5211 
(2005).

2.  A rating higher than 10 percent for a right foot disorder 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an August 2002 
letter from the RO to the appellant that was issued in 
connection with the RO's decision from which this appeal 
arose.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

Note also that the August 2002 letter from the RO advising 
the claimant of his rights and responsibilities in VA's 
claims process predated the RO's February 2003 decision 
adjudicating his claims.  So the VCAA letter complied with 
the sequence of events (i.e., VCAA letter before initial 
adjudication) stipulated in decisions promulgated by the 
United States Court of Appeals for Veterans Claims.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's August 2002 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  In addition, the July 2003 statement of 
the case contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The claimant 
has not identified records from private treatment providers 
that must be obtained.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.


Impairment of the ulna is assigned the following percentage 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5211:
							    Major     
Minor
Nonunion in upper half, with false movement:
   With loss of bone substance (1 inch (2.5 cms.) or more)
      and marked deformity					       
40           30
   Without loss of bone substance or deformity			      
30           20
   Nonunion in lower half						      20           
20
   Malunion of, with bad alignment				      10           
10

Impairment of the radius is assigned the following percentage 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5212:
							    Major     
Minor
Nonunion in lower half, with false movement:
   With loss of bone substance (1 inch (2.5 cms.) or more)
      and marked deformity					       
40           30
   Without loss of bone substance or deformity			      
30           20
   Nonunion in upper half						      20           
20
   Malunion of, with bad alignment				      10           
10

Ankylosis of the wrist is assigned the following percentage 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5214:
							    Major     
Minor
Unfavorable, in any degree of palmar flexion, or with
ulnar or radial deviation  					       
50           40

Any other position, except favorable				      
40           30

Favorable ankylosis in 20 degrees to 30 degrees dorsiflexion	      
30           20

Note:  Extremely unfavorable ankylosis will be rated as loss 
of use of hands under Diagnostic Code 5125.  

Limitation of motion of the wrist is assigned the following 
percentage ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5215:
							    Major     
Minor

Dorsiflexion less than 15 degrees 				       
10           10

Palmar flexion limited in line with forearm			      
10           10

Favorable in 20 degrees to 30 degrees dorsiflexion		      
30           20

A 40 percent rating is warranted for ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is warranted for ankylosis of the ankle in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent 
rating is warranted for ankylosis of the ankle in plantar 
flexion, less than 30 degrees.  38 C.F.R. Part 4, Code 5270 
(2005).

A 20 percent rating is warranted for marked limited of motion 
of the ankle.  A 10 percent rating is warranted for moderate 
limitation of motion of the ankle.  38 C.F.R.  4.71a, 
Diagnostic Code 5271 (2005).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See, 
too, 38 C.F.R. § 4.59.

Analysis

Service connection was granted for residuals of a fracture of 
the left distal radius and for residuals of a right ankle 
injury, effective October 1998.  A 10 percent evaluation was 
assigned for the left wrist disorder.  That rating has been 
in effect since then.  A 0 percent, or noncompensable rating 
was assigned for the right ankle disorder.  A rating decision 
dated in October 2002 increased the evaluation for the right 
ankle disorder to 10 percent, effective August 2002.  That 
rating has been in effect since then.  

The Board has considered all the evidence of record in 
connection with this appeal, including the service medical 
records; VA clinical records, dated from May 2002 to March 
2005; reports of VA orthopedic examinations performed in 
February 1999, October 2002, January 2003 and April 2005, and 
the transcript of the veteran's personal hearing conducted in 
November 2004.  

The veteran maintains that he experiences chronic pain 
involving the left wrist and right ankle; that he has 
swelling of the right ankle, with exertion, that precludes 
prolonged walking; and that he experiences left wrist 
swelling, with exertion, and has diminished grip strength of 
the left hand.  

A review of the record shows that in January 1984, during 
military service, the veteran complained that the right ankle 
had "popped" in and out of place while he was playing ball.  
An ace wrap was recommended for use during exercise.  In 
August 1986, also during military service, it was reported 
that the veteran had sustained a fracture of the left wrist 
in recent weeks.  He underwent an open reduction and internal 
fixation of the fracture.  

The medical evidence establishes that left wrist is the wrist 
of the minor arm.  Additionally, postservice medical records 
demonstrate that the veteran now has degenerative joint 
disease, or osteoarthritis, involving the left wrist and 
right ankle.  His left wrist and right ankle disorders may be 
rated on the basis of arthritis.  And the severity of 
arthritis, in turn, is determined based on the extent it 
causes limitation of motion of the affected joints.  Normal 
range of motion of a wrist is as follows:  dorsiflexion 
(extension) 0 degrees to 70 degrees, palmar flexion 0 degrees 
to 80 degrees, radial deviation 0 degrees to 20 degrees, and 
ulnar deviation 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate I.  Normal range of motion of the ankle as follows:  
dorsiflexion 0 degrees to 20 degrees and plantar flexion 0 
degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Clinical findings show that the veteran's left wrist exhibits 
at least 30 degrees of dorsiflexion, at least 35 degrees of 
palmar flexion, at least 10 degrees of radial deviation, and 
at least 20 degrees of ulnar deviation.  The currently 
assigned 10 percent evaluation is for application to even 
more limited ranges of motion than are exhibited by the 
veteran's left wrist.  In order to be entitled to assignment 
of a rating higher than 10 percent under rating codes 
pertinent to the wrist, there must be objective evidence of 
ankylosis, or immobility, of the joint.  This has not been 
demonstrated.  

Additionally, clinical findings on several examinations 
showed that the right ankle exhibits full dorsiflexion.  As 
well, the right ankle exhibits at least 30 degrees of plantar 
flexion, hence, no more than moderate limitation of motion.  
In order to be entitled to rating higher than 10 percent for 
the right ankle disorder, there must be objective evidence of 
marked limitation of motion or ankylosis of the joint.  This 
has not been demonstrated.  

In addition to being evaluated on the basis of arthritis, the 
veteran's left wrist disorder may also be evaluated on the 
basis of impairment of the radius or impairment of the ulna.  
In this case, x-ray examination of the left wrist in December 
2004 disclosed an ununited fracture of the ulnar styloid 
portion of the wrist.  However, there was no x-ray evidence 
of nonunion of any portion of the ulna.  As well, x-ray 
examination of the left wrist in February 2005 disclosed 
excellent position and alignment of the distal radius.  
Moreover, no acute fracture was detected, hence indicating 
that the previously identified fracture was likely the 
remnant of the remote fracture the veteran sustained decades 
before during military service rather than any recent 
phenomenon.  

Absent nonunion of the ulna, no basis is provided for 
assignment of a rating higher than 10 percent for impairment 
of the ulna of the minor arm.  Additionally, there is no x-
ray evidence of fracture residuals of the radius, including 
malunion or nonunion.  Absent nonunion of the radius, no 
basis is provided for assignment of a rating higher than 10 
percent for impairment of the radius of the minor arm.  

The veteran complains of diminished grip strength of the left 
hand.  However, the April 2005 VA orthopedic examiner graded 
strength in the veteran's left hand at 4/5, evidencing, at 
most, only mild loss of grip strength.  Significantly, it was 
reported that the veteran was able to use the left hand for 
dressing and undressing and for putting on and taking off 
socks and shoes.  From an objective standpoint, then, only 
slightly diminished grip strength is demonstrated.  

The Board is aware that the January 2003 VA orthopedic 
examiner rendered a diagnosis of "severe" sprain of the 
right ankle, with residuals.  That examiner observed the 
veteran limping and using a cane and noted some enlargement 
about the ankle joint.  At the same time, however, the 
examiner also found no objective evidence of inflammatory 
changes, weakness, instability or dislocation of the ankle 
joint.  By contrast, that same VA orthopedic examiner in 
October 2002 had found that the veteran walked without a 
limp.  Significantly, good gait was again demonstrated when 
the veteran was examined at VA outpatient clinic in February 
2004.  Furthermore, the April 2005 VA orthopedic examiner 
found that the veteran had normal gait and walked without a 
cane.  As well, the examiner detected no evidence of 
enlargement or swelling of the ankle.  On balance, the actual 
clinical findings, as a whole, depict no more that moderate 
residual impairment from any sprain involving the right 
ankle.  

The veteran asserts that he experiences chronic pain 
affecting the left wrist and right ankle, and he maintains 
that pain limits range of motion and function of these 
joints.  The Board does not dispute that he has pain 
involving the left wrist and right ankle.  Nevertheless, with 
the exception of limping gait noted on the one VA orthopedic 
examination mentioned above, all other VA orthopedic 
examinations demonstrated no additional functional 
limitations from pain, fatigue, weakness, incoordination, or 
lack of endurance.  The currently assigned 10 percent rating 
for left wrist and right ankle disorders takes into account 
any additional range of motion loss from pain, weakened 
movement, excess fatigability or incoordination of either 
joint.  Hence, an increased evaluation, based on pain or 
functional loss alone, is not warranted.  The claimant is not 
entitled to additional compensation under the holding in 
DeLuca or the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

For the reasons discussed above, the claims for increased 
ratings for left wrist and right ankle disorders must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

A rating in excess of 10 percent for a left wrist disorder is 
denied.

A rating in excess of 10 percent for a right ankle disorder 
is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


